FIRST AMENDMENT TO POST-CONFIRMATION
LOAN AND SECURITY AGREEMENT

 

     THIS FIRST AMENDMENT TO POST-CONFIRMATION LOAN AND SECURITY AGREEMENT (the
"Agreement") is made and entered into as of this ___ day of September, 2000,
among THE CIT GROUP/BUSINESS CREDIT, INC., a New York corporation in its
capacity as Agent and Lender ("Agent"), TRISM, INC., a Delaware corporation
("Trism"), TRISM SECURED TRANSPORTATION, INC., a Delaware corporation ("Trism
Secured"), TRI-STATE MOTOR TRANSIT CO., a Delaware corporation ("TSMT"), DIABLO
SYSTEMS INCORPORATED D/B/A DIABLO TRANSPORTATION, INC., a California corporation
("Diablo"), TRISM EASTERN, INC. D/B/A C.I. WHITTEN TRANSFER, a Delaware
corporation ("CI Whitten "), TRISM HEAVY HAUL, INC., a Delaware corporation
("Heavy Haul"), TRISM SPECIALIZED CARRIERS, INC., a Georgia corporation
("Specialized"), TRISM SPECIAL SERVICES, INC., a Georgia corporation ("Special
Services"), TRISM LOGISTICS, INC., a Delaware corporation ("Logistics"), TRISM
EQUIPMENT, INC., a Delaware corporation ("TEI") (each of Trism, Trism Secured,
TSMT, Diablo, CI Whitten, Heavy Haul, Specialized, Special Services, Logistics
and TEI is herein referred to individually as a "Borrower" and collectively as
the "Borrowers"), and the other lenders party to the Loan Agreement (as defined
below).

W

I T N E S S E T H:



     WHEREAS, Borrowers, Agent and the lenders signatory thereto from time to
time (the "Lenders") are party to that certain Post-Confirmation Loan and
Security Agreement, dated as of February 9, 2000 (as the same may be amended
from time to time, the "Loan Agreement;" all capitalized terms used herein and
not otherwise expressly defined herein shall have the respective meanings given
to such terms in the Loan Agreement); and

     WHEREAS, Agent, Lenders and Borrowers desire to amend the Loan Agreement as
set forth herein.

     NOW, THEREFORE, in consideration of the foregoing premises, and other good
and valuable consideration, the receipt and legal sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

          1.     Amendments to the Loan Agreement. The Loan Agreement is hereby
amended as follows:

>      (a)     Section 1.1 of Article 1 of the Loan Agreement is hereby amended
> by deleting the definition of "Availability Shortfall" therefrom in its
> entirety and inserting the following in lieu thereof:
> 
> >      "Availability Shortfall" shall mean a condition which occurs, at any
> > time and from time to time, when the Borrowers' Borrowing Base Availability
> > has remained below $3,000,000 for a period of three (3) consecutive Business
> > Days during the term thereof.
> 
>     (b)     Section 1.1 of Article 1 of the Loan Agreement is hereby further
> amended by deleting therefrom the definition of "Borrowing Base B" in its
> entirety and inserting the following in lieu thereof:
> 
> >      "Borrowing Base B" means at any time an amount equal to the lesser of:
> > 
> >       (a)     $15,000,000 less an amount equal to (i) $150,000 multiplied by
> > (ii) the number of whole months which have elapsed since the earlier to
> > occur of (A) November 1, 2000 or (B) the Borrowing Base B Triggering Event
> > Date; or
> > 
> >       (b)     an amount equal to the sum of (i) (A) eighty percent (80%) of
> > the Appraised Orderly Liquidation Value of the Trailers, less (B) the most
> > recently determined Appraised Orderly Liquidation Value of all Trailers
> > lost, damaged, destroyed or otherwise unfit for service in the ordinary
> > course since the date of the most recently performed appraisal thereof or
> > not subject to a first priority perfect security interest in favor of Agent
> > for the benefit of Lenders) plus (ii) seventy percent (70%) of the Appraised
> > Orderly Liquidation Value of the Mortgaged Real Estate.
> 
>      (c)     Section 1.1 of Article 1 of the Loan Agreement is hereby further
> amended by adding the following new definition of "Borrowing Base B Triggering
> Event Date" immediately following the definition of "Borrowing Base B":
> 
> >       "Borrowing Base B Triggering Event Date" means the date on which the
> > amount described in clause (b) of the definition of "Borrowing Base B" falls
> > below $15,000,000.
> > 
> >      (d)     Section 1.1 of Article 1 of the Loan Agreement is hereby
> > further amended by deleting from the definition of "Revolving Credit
> > Facility Cap" the number "$42,500,000" and inserting in lieu thereof the
> > number "$45,000,000."
> > 
> >      (e)     Section 1.1 of Article 1 of the Loan Agreement is hereby
> > further amended by deleting from the definition of "Total Commitment" the
> > number "$42,500,000" and inserting in lieu thereof the number "$45,000,000."
> > 
> >      (f)     Section 4.1(a) of Article 4 of the Loan Agreement is hereby
> > amended by deleting from the seventh line thereof the phrase and
> > parenthetical "two and one quarter percent (2.25%)" and inserting in lieu
> > thereof the phrase and parenthetical "two and one-half percent (2.50%)."
> > 
> >      (g)     Section 4.1(a) of Article 4 of the Loan Agreement is hereby
> > further amended by deleting from the seventh line thereof the phrase and
> > parenthetical "two and one quarter percent (2.25%)" and inserting in lieu
> > thereof the phrase and parenthetical "two and one-half percent (2.50%)."
> > 
> >      (h)     Section 4.2(b) of Article 4 of the Loan Agreement is hereby
> > amended by deleting such subsection in its entirety and inserting the
> > following in lieu thereof:
> > 
> > >       (b)     Administration Fee. As additional consideration for the
> > > Agent's ongoing costs and expenses of administration of this Agreement,
> > > the Borrowers, from and after the effective date of the First Amendment to
> > > Post-Confirmation Loan and Security Agreement, agree, jointly and
> > > severally, to pay to the Agent commencing on August 1, 2001 and annually
> > > on the same date thereafter during the term hereof or any extension
> > > thereof, an administration fee in the amount of $25,000 per year (the
> > > "Administration Fee") for the Agent's own account, which Administration
> > > Fee shall be deemed fully earned and non-refundable when paid.
> > 
> >      (i)     Section 4.2(d) of Article 4 of the Loan Agreement is hereby
> > amended by deleting from the last line thereof the phrase and parenthetical
> > "one and one-half percent (1.5%)" and inserting in lieu thereof the phrase
> > and parenthetical "one and three-quarters percent (1.75%)."
> > 
> >      (j)     Article 11 of the Loan Agreement is hereby amended by adding
> > the following new Section 11.1(d) thereto immediately following the end of
> > Section 11.1(c) thereof:
> > 
> > >       (d)   Minimum EBITDA. The Borrowers shall have an EBITDA for each of
> > > the following respective periods of a least the amounts set forth below
> > > opposite such periods, as follows:

Period

Minimum EBITDA

Eight months ended 8/31/00

$12,500,000

Nine months ended 9/30/00

$13,500,000

Ten months ended 10/31/00

$15,000,000

Eleven months ended 11/30/00

$15,500,000

Twelve months ended 12/31/00 and on a trailing twelve month basis for each month
thereafter

$16,000,000

> >      (k)     Article 11 of the Loan Agreement is hereby further amended by
> > adding the following new Section 11.18 following the end of Section 11.17
> > thereof:
> > 
> > >      SECTION 11.18 Minimum Borrowing Base Availability. Allow Borrowing
> > > Base Availability to be less than $3,000,000 for more than three (3)
> > > consecutive Business Days during the Term hereof.
> > 
> >      (l)     The Loan Agreement is hereby further amended by deleting
> > Schedule 6.1(g) therefrom and inserting the Schedule 6.1(g) attached hereto
> > in lieu thereof.

          2.     Representations, Warranties, Covenants and Acknowledgments. To
induce Agent and Lenders to enter into this Agreement:

               (a)     Each Borrower does hereby represent and warrant that (i)
as of the date hereof, all of the representations and warranties made or deemed
to be made under the Loan Documents are true and correct, except such
representations and warranties which, by their express terms, are applicable
only to the Effective Date, (ii) as of the date hereof, after giving effect to
the terms hereof, there exists no Default or Event of Default under the Loan
Agreement or any of the Loan Documents, (iii) such Borrower has the power and is
duly authorized to enter into, deliver and perform this Agreement, and (iv) this
Agreement and each of the Loan Documents is the legal, valid and binding
obligation of the such Borrower enforceable against it in accordance with its
terms; and

               (b)     Each Borrower does hereby reaffirm each of the
agreements, covenants, and undertakings set forth in the Loan Agreement and each
and every other Loan Document executed in connection therewith or pursuant
thereto as if such Borrower were making said agreements, covenants and
undertakings on the date hereof; and

               (c)     Each Borrower does hereby acknowledge and agree that no
right of offset, defense, counterclaim, claim, causes of action or objection in
favor of any Borrower against Agent or any Lender exists arising out of or with
respect to (i) the Secured Obligations, this Agreement, the Loan Agreement or
any of the other Loan Documents, (ii) any other documents now or heretofore
evidencing, securing or in any way relating to the foregoing or (iii) the
administration or funding of the Revolving Credit Loans.

          3.     Releases; Indemnities.

               (a)     In further consideration of Agent's and each Lender's
execution of this Agreement, each Borrower, individually and on behalf of its
successors (including, without limitation, any trustees acting on behalf of such
Borrower and any debtor-in-possession with respect to such Borrower), assigns,
subsidiaries and Affiliates, hereby forever releases Agent and each Lender and
their respective successors, assigns, parents, subsidiaries, Affiliates,
officers, employees, directors, agents and attorneys (collectively, the
"Releasees") from any and all debts, claims, demands, liabilities,
responsibilities, disputes, causes, damages, actions and causes of actions
(whether at law or in equity) and obligations of every nature whatsoever,
whether liquidated or unliquidated, whether known or unknown, matured or
unmatured, fixed or contingent (collectively, "Claims") that such Borrower may
have against the Releasees which arise from or relate to any actions which the
Releasees may have taken or omitted to take in connection with the Loan
Agreement prior to the date this Agreement was executed including without
limitation with respect to the Secured Obligations, any Collateral, the Loan
Agreement, any other Loan Document and any third parties liable in whole or in
part for the Secured Obligations. This provision shall survive and continue in
full force and effect whether or not such Borrower shall satisfy all other
provisions of this Agreement, the Loan Documents or the Loan Agreement including
payment in full of all Secured Obligations.

               (b)     Each Borrower hereby agrees that its obligation to
indemnify and hold the Releasees harmless as set forth in Section 3(a) above
shall include an obligation to indemnify and hold the Releasees harmless with
respect to any and all liabilities, obligations, losses, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever incurred by the Releasees, or any of them, whether direct, indirect
or consequential, as a result of or arising from or relating to any proceeding
by, or on behalf of any Person, including, without limitation, officers,
directors, agents, trustees, creditors, partners or shareholders of such
Borrower or any subsidiary or Affiliate of such Borrower, whether threatened or
initiated, asserting any claim for legal or equitable remedy under any statutes,
regulation or common law principle arising from or in connection with the
negotiation, preparation, execution, delivery, performance, administration and
enforcement of this Agreement or any other document executed in connection
herewith. The foregoing indemnity shall survive the payment in full of the
Secured Obligations and the termination of this Agreement, the Loan Agreement
and the other Loan Documents

          4.     Conditions Precedent. The effectiveness of this Agreement is
subject to the following conditions precedent:

               (a)     Delivery of Documents. Borrowers shall have delivered to
Agent, on behalf of Lenders, all in form and substance acceptable to Agent in
its sole discretion, (i) executed counterpart originals of this Agreement, (ii)
an Acknowledgment and Consent of Guarantor, in form and substance satisfactory
to Agent, (iii) an Amended and Restated Revolving Credit Note in favor of The
CIT Group/Business Credit, Inc., in form and substance satisfactory to Agent in
its sole discretion, and (iv) such other documentation as Agent may reasonably
require in connection herewith; and

               (b)     Accuracy of Representations and Warranties. All of the
representations and warranties made or deemed to be made in this Agreement and
under the Loan Documents shall be true and correct as of the date of this
Agreement, except such representations and warranties which, by their terms, are
applicable to a prior specific date or period; and

               (d)     Expenses. Borrowers shall have agreed to jointly and
severally pay to Agent the costs and expenses referred to in Section 6 hereof;
and

               (e)     Fees. Borrowers shall have paid to Agent (i) for the
ratable benefit of Lenders, an amendment fee in an amount equal to $25,000.00,
and (ii) for the sole benefit of Agent, an administrative fee in the amount
equal to $25,000, which in each case, shall be deemed fully earned as of the
date hereof.

          5.     Effect of this Agreement; Relationship of Parties. As expressly
amended hereby, the Loan Agreement shall be and remain in full force and effect
as originally written, and shall constitute the legal, valid, binding and
enforceable obligations of Borrowers to Agent and Lenders. The relationship of
Agent and Lenders, on the one hand, and Borrowers, on the other hand, has been
and shall continue to be, at all times, that of creditor and debtor and not as
joint venturers or partners. Nothing contained in this Agreement, any
instrument, document or agreement delivered in connection herewith or in the
Loan Agreement or any of the other Loan Documents shall be deemed or construed
to create a fiduciary relationship between or among the parties.

          6.     Expenses. Borrowers agree to jointly and severally pay on
demand all reasonable costs and expenses of Agent and Lenders in connection with
the preparation, execution, delivery and enforcement of this Agreement and all
other documents and any other transactions contemplated hereby, including,
without limitation, the reasonable fees and out-of-pocket expenses of legal
counsel to Agent and Lenders. Borrowers authorize Agent to charge the foregoing
expenses to the Borrowers' loan account by increasing the principal amount of
the Revolving Credit Loans by the amount of such expenses owed by Borrowers in
connection herewith.

          7.   Miscellaneous. Borrowers agree to take such further action as
Agent or any Lender shall reasonably request in connection herewith to evidence
the amendments herein contained to the Loan Agreement. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which, when so executed and delivered, shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same instrument. This Agreement shall be binding upon
and inure to the benefit of the successors and permitted assigns of the parties
hereto. This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Georgia. This Agreement embodies the entire agreement
and understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written negotiations, agreements and
understandings of the parties with respect to the subject matter hereof, except
the agreements embodied in the Loan Agreement and the other Loan documents (as
modified herein). Time is of the essence of this Agreement and of the Loan
Agreement.

     IN WITNESS WHEREOF, Borrowers, Lenders and Agent have caused this Agreement
to be duly executed as of the date first above written.

 

TRISM, INC.

 

 

     

By:                                                       

   

Name: James G. Overley

   

Title:  Senior Vice President and Chief Financial Officer

 

 

     

TRISM SECURED TRANSPORTATION, INC.

   



 

 

     

By:                                                     

   

Name: James G. Overley

   

Title: Senior Vice President and Chief Financial Officer

 

 

     

TRI-STATE MOTOR TRANSIT CO.

 

 

     

By:                                                     

   

Name: James G. Overley

   

Title: Senior Vice President and Chief Financial Officer

 

 

     

DIABLO SYSTEMS INCORPORATED, D/B/A DIABLO TRANSPORTATION, INC.

 

 

     

By:                                                     

   

Name: James G. Overley

   

Title: Senior Vice President and Chief Financial Officer

 

 

     

TRISM EASTERN, INC., D/B/A C. I.

   

WHITTEN TRANSFER

 

 

     

By:                                                     

   

Name: James G. Overley

   

Title: Senior Vice President and Chief Financial Officer

 

 

     

TRISM HEAVY HAUL, INC.

 

 

     

By:                                                     

   

Name: James G. Overley

   

Title: Senior Vice President and Chief Financial Officer

 

 

     

TRISM SPECIALIZED CARRIERS, INC.

 

 

     

By:                                                     

   

Name: James G. Overley

   

Title: Senior Vice President and Chief Financial Officer

 

 

     

TRISM SPECIAL SERVICES, INC.

 

 

     

By:                                                     

   

Name: James G. Overley

   

Title: Senior Vice President and Chief Financial Officer

         

TRISM LOGISTICS, INC.

 

 

     

By:                                                     

   

Name: James G. Overley

   

Title: Senior Vice President and Chief Financial Officer

 

 

     

TRISM EQUIPMENT, INC.

 

 

     

By:                                                     

   

Name: James G. Overley

   

Title: Senior Vice President and Chief Financial Officer

         

THE CIT GROUP/BUSINESS CREDIT,

   

INC.

, as Agent and Lender  

 

   

Commitment Percentage

By:                                                     

 

(Following execution and delivery of this Agreement): _____%

Name: Jerrold Brown
Title: Vice President

   



       

 

     

FLEET FINANCIAL CORPORATION

, as Lender  

 

   

Commitment Percentage

By:                                                      

 

(Following execution and delivery of this Agreement): _____%

Name:                                                     
Title:                                                      

   



       

 

 

 

 

SCHEDULE 6.1(g)

   

Trailers

   

See Attached.

 

 

 

 

 

 

ACKNOWLEDGMENT AND AGREEMENT

 

     Each of the undersigned hereby acknowledges and agrees to the foregoing
First Amendment to Post-Confirmation Loan and Security Agreement.



 

     IN WITNESS WHEREOF, the undersigned have hereunto set their hands and seals
this ___ day of September, 2000.

       

AERO BODY AND TRUCK EQUIPMENT, INC.

         

By:______________________________ __

   

Name:                                                      

   

Its:                                                     

 

 

     

E. L. POWELL & SONS TRUCKING CO., INC.

         

By:_______________________________ _

   

Name:                                                      

   

Its:_________________________________

 

 

     

TRISM TRANSPORT, INC.

         

By:_________________________________

   

Name:                                                      

   

Its:_________________________________

 

 

     

TRISM TRANSPORT SERVICES, INC.

         

By                                                     

   

Name:                                                      

   

Its:_________________________________

 

 

   